Appeal and cross appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered November 21, 2003. The order granted plaintiffs motion in part and set aside the jury verdict with respect to damages and granted a new trial on the issue of damages only unless the parties stipulate to damages in the amount of $48,500, and otherwise denied plaintiffs motion to set aside the jury verdict.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Hurlbutt, Gorski and Lawton, JJ.